DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 11-28 are pending with claims 11-13 and 20-28 withdrawn. 
Examiner’s Note
When making amendments to the claims Applicant is advised to be careful and not add new matter.  Applicant is advised to precisely point out where in the disclosure as filed, not the PGPUB, support is present for any amendments.
WITHDRAWN OBJECTIONS
All objections of record in the Office Action mailed 12/9/2021 have been withdrawn due to Applicant’s amendments in the Paper filed 5/9/2022.
WITHDRAWN REJECTIONS
All rejections of record in the Office Action mailed 12/9/2021 have been withdrawn due to Applicant’s amendments in the Paper filed 5/9/2022.
NEW REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Official Correspondence.
Claim Rejections - 35 USC § 112
Claims 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “dehydration treatment to a moisture content of less than 1.0% by mass” in Claim 14, line 4 is vague and indefinite as it is unclear whether any water is required to be removed by the “dehydration treatment” or is the only requirement that the moisture content be less than 1.0% by mass prior to step (c) as no specific moisture content is set forth prior to this step.  If there is not any moisture present like when water is not used as a solvent in the material prior to dehydration then it appears no dehydration takes place.  However, the “dehydration” language appears that moisture is present prior to the treatment and moisture has been removed.
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons et al. (US 5,178,892) in view of Shi et al., Identification of characteristic flavour precursors from enzymatic hydrolysis-mild thermal oxidation tallow by descriptive sensory analysis and gas chromatography–olfactometry and partial least squares regression, Journal of Chromatography B, Volumes 913–914, 15 January 2013, Pages 69-76 with evidence by Kruidenberg (US 2004/0210070).
Regarding Claim 14, Simmons (‘892) teaches a method of producing an oil-and-fat composition (See Abs., Claim 1, col. 1, l. 14+, col. 4, l. 7+, col. 4, l. 43+.), comprising subjecting an animal or vegetable oil and/or fat to: (a) a step of generating flavoring mixtures (See Abs., Claim 1.); (b) a step of dehydration treatment (See col. 2, l. 57, and col. 3, l. 6, wherein the solvent can be glycerol or propylene glycol, thus not water, wherein temperature is below 125 oC, above boiling point of water, and in an open vessel, thus, providing for dehydration of any trace amounts of water.) and (c) a step of heat treatment at 80 oC or more (See col. 2, l. 57 wherein the heat treatment step at below 125 oC is deemed to be the heating period after any trace amounts of water have evaporated at a temperature below 125 oC.), wherein the step (b) is performed prior to the step (c) (See col. 2, l. 57, and col. 3, l. 6, wherein the dehydration step is deemed to be the period when any trace amounts of water have evaporated at a temperature below 125 oC with the heating step being after the water evaporates.), however, fails to expressly disclose (a) a step of lipase treatment and dehydration treatment to a moisture content of less than 1.0% by mass.
Shi teaches a method similar to Simmons (‘892) of producing an oil-and-fat composition (See Abs., Section 2.), comprising subjecting an animal or vegetable oil and/or fat to: (a) a step of lipase treatment that is easy to control under mild conditions (See Abs., Sections 1 and 2.2.).  It would have been foreseeable and obvious to provide lipase treatment as taught by Shi to Simmons’ (‘892) method to provide a method that is easy to control under mild conditions.
Regarding the moisture content, Simmons (‘892) teaches the solvent being glycerol or propylene glycol, thus, a moisture content of 0% which is less than 1.0% by mass.
It was well known in the art at the time of filing that fat/oil molecules like those described by Simmons (‘892) are not water molecules but rather triglycerides that are hydrophobic due to their three long H-C chains.  When a plant or animal synthesizes triglycerides the enzymatic biologic reaction does not synthesize water, however, there other enzymatic biologic reactions that produce oil soluble hydratable and non-hydratable phosphatides.  These phosphatides are found in membrane walls where the hydrophobic end of the molecules are orientated towards the hydrophobic triglycerides while the hydrophilic end of the molecules are oriented towards hydrophilic molecules.  During the extraction process for recovering the triglycerides a non-polar solvent like hexane is used to extract crude oil material from the oil-laden raw materials.  This produced material is called miscella.  If the oil-laden material contains relatively high amounts of oil then these types of materials are subject to mechanical expelling prior to solvent extraction.  The extraction process can be a very dangerous and is subject a low vacuum environment where gases which may include water are condensed an removed.  The removal of the solvent from the miscella is by way of a distillation process that operates under high vacuum and water if present is condensed in condensers.  Now that crude oil is generated the tri-glycerides are purified.  This purification process is illustrated in FIGs 1-3 and the accompanying text of Kruidenberg (‘070).  The crude oil (raw oil) illustrated in FIG-1 is subject to degumming/alkali refining.  This degumming process involves using phosphoric acid to convert the non-hydratable phosphatides to hydratable phosphatides and then subjecting the crude oil to caustic, like NaOH, to remove the phosphatides.  After this stage in the process all or virtually all hydrophilic molecules have been removed from the oil and there are no longer any molecules that are attracted to water or water itself.  After degumming chemically refined oil is subject to bleaching where clay is introduced into the process.  The dusty clay can be very unhealthy to operators thus this process is subject to a low vacuum environment.  If there is any trace of moisture in the presence of the hot oil it is subject to removal by the vacuum system.  After bleaching the oil the oil is almost pure triglycerides.  During the deodorization process as illustrated in FIGs 1-3 of Kruidenberg (‘070) the oil is purified with removal of free fatty acids and toxins if present by subjecting the oil to very high temperatures and in a nearly a perfect vacuum (See para. 64 where the deodorizer operates at 240-245 oC and 2-3 mm Hg, absolute.) far above the boiling point of water.  The boiling point of water at 2-3 mm Hg, absolute is far below 100 oC.  Furthermore, it was well known in the art to store and handle the oils under nitrogen to protect the triglycerides from degradation.
It would have been clear to a person having ordinary skill in the art that oils/fats and fatty acids are oil soluble and since Simmons (‘892) does not require water as a solvent the water content both before heating and after heating at a temperature below 125 oC would be 0% or nearly 0%.
Regarding Claim 15, Simmons (‘892) teaches a method of producing an oil-and-fat composition (See Abs., Claim 1, col. 1, l. 14+, col. 4, l. 7+, col. 4, l. 43+.) a step of generating flavoring mixtures (See Abs., Claim 1.) obtaining a heated reaction product by subjecting an animal or vegetable oil and/or fat to dehydration treatment (See col. 2, l. 57, and col. 3, l. 6, wherein the solvent can be glycerol or propylene glycol, thus not wat, wherein temperature is below 125 oC, above boiling point of water, and in an open vessel, thus, providing for dehydration of any trace amounts of water.) and then heat treatment to 80 oC or more (See col. 2, l. 57 wherein the heat treatment step is deemed to the heating period after any trace amounts of water have evaporated at a temperature below 125 oC.), however, fails to expressly disclose 
obtaining a lipase reaction product by subjecting an animal or vegetable oil and/or fat to lipase treatment and mixing the lipase reaction product and the heated reaction product and dehydration treatment to a moisture content of less than 1.0% by mass.
Regarding the moisture content, Simmons (‘892) teaches the solvent being glycerol or propylene glycol, thus, a moisture content of 0% which is less than 1.0% by mass.
It was well known in the art at the time of filing that fat/oil molecules like those described by Simmons (‘892) are not water molecules but rather triglycerides that are hydrophobic due to their three long H-C chains.  When a plant or animal synthesizes triglycerides the enzymatic biologic reaction does not synthesize water, however, there other enzymatic biologic reactions that produce oil soluble hydratable and non-hydratable phosphatides.  These phosphatides are found in membrane walls where the hydrophobic end of the molecules are orientated towards the hydrophobic triglycerides while the hydrophilic end of the molecules are oriented towards hydrophilic molecules.  During the extraction process for recovering the triglycerides a non-polar solvent like hexane is used to extract crude oil material from the oil-laden raw materials.  This produced material is called miscella.  If the oil-laden material contains relatively high amounts of oil then these types of materials are subject to mechanical expelling prior to solvent extraction.  The extraction process can be a very dangerous and is subject a low vacuum environment where gases which may include water are condensed an removed.  The removal of the solvent from the miscella is by way of a distillation process that operates under high vacuum and water if present is condensed in condensers.  Now that crude oil is generated the tri-glycerides are purified.  This purification process is illustrated in FIGs 1-3 and the accompanying text of Kruidenberg (‘070).  The crude oil (raw oil) illustrated in FIG-1 is subject to degumming/alkali refining.  This degumming process involves using phosphoric acid to convert the non-hydratable phosphatides to hydratable phosphatides and then subjecting the crude oil to caustic, like NaOH, to remove the phosphatides.  After this stage in the process all or virtually all hydrophilic molecules have been removed from the oil and there are no longer any molecules that are attracted to water or water itself.  After degumming chemically refined oil is subject to bleaching where clay is introduced into the process.  The dusty clay can be very unhealthy to operators thus this process is subject to a low vacuum environment.  If there is any trace of moisture in the presence of the hot oil it is subject to removal by the vacuum system.  After bleaching the oil the oil is almost pure triglycerides.  During the deodorization process as illustrated in FIGs 1-3 of Kruidenberg (‘070) the oil is purified with removal of free fatty acids and toxins if present by subjecting the oil to very high temperatures and in a nearly a perfect vacuum (See para. 64 where the deodorizer operates at 240-245 oC and 2-3 mm Hg, absolute.) far above the boiling point of water.  The boiling point of water at 2-3 mm Hg, absolute is far below 100 oC.  Furthermore, it was well known in the art to store and handle the oils under nitrogen to protect the triglycerides from degradation.
It would have been clear to a person having ordinary skill in the art that oils/fats and fatty acids are oil soluble and since Simmons (‘892) does not require water as a solvent the water content both before heating and after heating at a temperature below 125 oC would be 0% or nearly 0%.
Regarding Claim 16, Simmons (‘892) teaches a method of producing an oil-and-fat composition wherein the animal or vegetable oil and/or fat is beef tallow (See col. 2, l. 2+, tallow.).
Regarding Claim 17, Simmons (‘892) teaches a method of producing an oil-and-fat composition wherein the animal or vegetable oil and/or fat is beef tallow (See col. 2, l. 2+, tallow.).
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons et al. (US 5,178,892) in view of Shi et al., Identification of characteristic flavour precursors from enzymatic hydrolysis-mild thermal oxidation tallow by descriptive sensory analysis and gas chromatography–olfactometry and partial least squares regression, Journal of Chromatography B, Volumes 913–914, 15 January 2013, Pages 69-76 and Pachauri et al. (US 2010/0192453) with evidence by Kruidenberg (US 2004/0210070).
Regarding Claim 18, Simmons (‘892) teaches the method discussed above, however, fails to expressly teach wherein the oil-and-fat composition contains ingredients A: free fatty acids including free oleic acid and free stearic acid, and ingredients B: two unsaturated aldehydes including 2-decenal and 2-octenal, the free fatty acids including free palmitic acid and wherein the composition comprises the ingredients B in an amount of 0.002 to 0.2 parts by mass relative to 100 parts by mass of the ingredients A, and the composition comprises the ingredients A in an amount of 8.5% by mass or more relative to a total mass of the composition.
Shi teaches a method similar to Simmons (‘892) of producing an oil-and-fat composition wherein the oil-and-fat composition contains ingredients A: free fatty acids including free oleic acid and free stearic acid (Section 3.2 and Table 3.), and ingredients B: two unsaturated aldehydes including 2-decenal and 2-octenal (See Abs., Section 1 and Table 3.)
Regarding the free fatty acids including palmitic acid, it is noted that Shi teaches the free fatty being prepared from tallow (See Section 2.1.).  Pachauri (‘453) teaches the 3 primary fatty acids found tallow being palmitic acid, stearic acid and oleic acid (See Table 1.2.) that are the same as generated by Shi’s process and palmitic acid (See Table 1.2.).

    PNG
    media_image1.png
    529
    791
    media_image1.png
    Greyscale

It was well known in the art at the time of filing the three primary fatty acids found in tallow, like that used in Shi’s process and claimed by Applicant, are palmitic acid, stearic acid and oleic acid.  It thus, would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing that Simmons’ (‘892) processing of tallow in view of Pachauri (‘453) would generate free stearic, oleic and palmitic acids.
Regarding the amounts of A and B, it is noted the claimed amounts are very broad and include nearly all reasonable amounts possible.
Simmons (‘892) teaches an oil-and-fat composition (See Abs., col. 1, l. 14+, col. 4, l. 7+, col. 4, l. 43+.) wherein tallow like that used by Shi is used to prepare fatty acids (See col. 1, l. 63+.) and aldehydes including 2-decenal (See col. 3, l. 33+, col. 8, l. 27+.); wherein the fatty acid containing flavoring mixtures are added to foods (See col. 4, l. 7+.) in minute quantities (See col. 1, l. 14+.); wherein the food includes shortenings, margarines and spreads (See col. 4, l. 43+.).  These foods, especially shortenings, are very well known to include high concentrations of fats/oils.  Shortenings are well known to be of animal and/or vegetable source and include relatively highly saturated fatty acids including C16:0, C18:0 and C18:1 like those described as being present in tallow as illustrated in Table 1.2 of Pachauri (‘453).
It would have been foreseeable and obvious and within the skill set a person having ordinary skill in the art at the time of filing with Simmons (‘892) and Shi before them to select effective amounts, including the amounts as claimed, to provide a flavored composition that is effective for its intended use.
Regarding Claim 19, Simmons (‘892) teaches an oil-and-fat composition (See Abs., col. 1, l. 14+, col. 4, l. 7+, col. 4, l. 43+.) wherein tallow like that used by Shi is used to prepare fatty acids (See col. 1, l. 63+.) and aldehydes including 2-decenal (See col. 3, l. 33+, col. 8, l. 27+.); wherein the fatty acid containing flavoring mixtures are added to foods (See col. 4, l. 7+.) in minute quantities (See col. 1, l. 14+.); wherein the food includes shortenings, margarines and spreads (See col. 4, l. 43+.).  These foods, especially shortenings, are very well known to include high concentrations of fats/oils.  Shortenings are well known to be of animal and/or vegetable source and include relatively highly saturated fatty acids including C16:0, C18:0 and C18:1 like those described as being present in tallow as illustrated in Table 1.2 of Pachauri (‘453), however, fails to expressly disclose the free fatty acids including free palmitic acid and wherein the composition comprises the ingredients B in an amount of 0.002 to 0.2 parts by mass relative to 100 parts by mass of the ingredients A, and the composition comprises the ingredients A in an amount of 8.5% by mass or more relative to a total mass of the composition.
Shi teaches a method of producing an oil-and-fat composition wherein the oil-and-fat composition contains ingredients A: free fatty acids including free oleic acid and free stearic acid (Section 3.2 and Table 3.), and ingredients B: two unsaturated aldehydes including 2-decenal and 2-octenal (See Abs., Section 1 and Table 3.), however, fails to expressly disclose the free fatty acids including free palmitic acid and wherein the composition comprises the ingredients B in an amount of 0.002 to 0.2 parts by mass relative to 100 parts by mass of the ingredients A, and the composition comprises the ingredients A in an amount of 8.5% by mass or more relative to a total mass of the composition.
Regarding the free fatty acids including palmitic acid, it is noted that Shi teaches the free fatty being prepared from tallow (See Section 2.1.).  Pachauri (‘453) teaches the 3 primary fatty acids found tallow being palmitic acid, stearic acid and oleic acid (See Table 1.2.) that are the same as generated by Shi’s process and palmitic acid (See Table 1.2.).

    PNG
    media_image1.png
    529
    791
    media_image1.png
    Greyscale

  It was well known in the art at the time of filing the three primary fatty acids found in tallow, like that used in Simmons’ (‘892) process and claimed by Applicant, are palmitic acid, stearic acid and oleic acid.  It thus, would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing that Simmons’ (‘892) processing of tallow in view of Pachauri (‘453) would generate free stearic, oleic and palmitic acids.
Regarding the amounts of A and B, it is noted the claimed amounts are very broad and include nearly all reasonable amounts possible.
It would have been obvious and within the skill set a person having ordinary skill in the art at the time of filing with Simmons (‘892) and Shi and before them to select effective amounts, including the amounts as claimed, to provide a flavored composition that is effective for its intended use.
ANSWERS TO APPLICANT’S ARGUMENTS
In response to Applicant’s arguments (See p. 7+ of Applicant’s Paper filed 5/9/2022.), it is noted that said arguments are not persuasive.
The limitations of the amended/new claims are discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
May 16, 2022